ley significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division mar tep ral ald in re private_letter_ruling request - limitations on contributions under sec_415 of the internal_revenue_code code and limit on contributions that may be deducted under sec_404 of the code dear this letter is in response to your authorized representative's request of date as revised and supplemented by your authorized representative’s correspondence of date for the following rulings with regard to the above plans that the limits imposed under sec_415 of the code on the annual_additions to an individual’s account under plan o do not take into account the annual_additions to that individual's account under plan p and vice versa regardless of whether the annual_additions under both plans are attributable to contributions made by the same employer and that contributions made by each company to each of the two plans will not exceed the deduction limit imposed by sec_404 of the code if the sum of contributions to each plan made by all contributing companies does not exceed of the compensation of all employees who are eligible to make elective_deferrals to either plan determined by treating all such employees as if employed by a single employer according to information submitted by the authorized representative the association is an unincorporated not-for-profit association of companies the association and each member company are separate entities the representative states that no company is aggregated with the association or with any other company pursuant to sec_414 c m or of the code benefits provided to employees employed by each of the association's member companies are specified under a collectively bargained agreement benefits provided under the agreement include plan o and plan p according to information submitted by the authorized representative both plan o and plan p are qualified defined contribution multiemployer plans as defined under sec_414 of the code each of the plans is maintained pursuant to a collectively bargained agreement for purposes of sec_404 sec_413 sec_414 and sec_415 of the code plan p permits an individual who is eligible to benefit under the plan to make a cash or deferred election under sec_401 of the code however not all of the participants in plan o and plan p are eligible for employer contributions other than elective_deferrals plan o and plan p are separate plans with separate trusts according to information submitted by the plans’ authorized representative an individual who participates in plan o during a plan_year is not precluded from participation under plan p and vice versa however during any year that any individual is eligible to benefit under one or both of these two plans the individual is not eligible to benefit under any other defined_contribution_plan maintained by any employer that is a party to the collectively bargained agreement issue sec_415 of the code limits the contributions and other additions with respect to a participant under a defined_contribution_plan sec_415 of the code requires that for purposes of applying the limitations of sec_415 of the code all defined contribution plans of an employer are to be treated as one defined_contribution_plan however under an exception prescribed by sec_415 of the code any plan which is a multiemployer_plan as defined in sec_414 of the code is not to be combined or aggregated with any other multiemployer_plan for purposes of applying the limitations of sec_415 of the code sec_1_415_a_-1 of the income_tax regulations regulations provides in relevant part that for purposes of applying the limitations of sec_415 of the code with respect to a participant in a plan maintained by more than one employer benefits_and_contributions attributable to such participant from all of the employers maintaining the plan must be taken into account sec_1_415_f_-1 of the regulations provides that any multiemployer_plan as defined in sec_414 of the code is not to be aggregated with any other multiemployer_plan for purposes of applying the limitations of sec_415 of the code according to information submitted with the request each of the two plans is considered to be a multiemployer_plan accordingly contributions under either plan are not aggregated with contributions under the other plan for purposes of applying the limits of sec_415 of the code accordingly with respect to issue we conclude that the limits imposed under sec_415 of the code with respect to a participant under plan o are applied without taking account annual_additions to the same individual's account under plan p into account similarly the limits imposed under sec_415 of the code with respect to a participant under plan p are applied without taking annual_additions to the same individual's account under plan o into account this is true regardless of whether the annual_additions under both plans are attributable to contributions made by the same employer for the same limitation_year issue sec_404 of the code limits the deduction for contributions to a profit- sharing or stock_bonus_plan in the taxable_year when paid if such taxable_year ends within or with a taxable_year of the trust with respect to which the trust is exempt under sec_501 to percent of the compensation_otherwise_paid_or_accrued during the taxable_year to all beneficiaries under the plan sec_404 of the code provides that when contributions are made to two or more stock bonus or profit-sharing trusts the trusts shall be considered a single trust for purposes of applying the limitation on deductible contributions for stock bonus and profit-sharing trusts under sec_404 of the code sec_404 of the code as added by the economic_growth_and_tax_relief_reconciliation_act_of_2001 egtrra p l states that the amount of an elective_deferral as defined in sec_402 of the code shall not be subject_to any limitation contained in sec_404 of the code sec_404 of the code further states that such elective_deferrals shall not be taken into account in applying any such limitation to any other contributions the effect of sec_404 of the code is to apply the limitations of sec_404 of the code without regard to the existence or absence of elective_deferrals sec_404 of the code as added by egtrra states that for purposes of sec_404 of the code the term compensation shall include amounts that are treated as a participant's_compensation under sec_415 of the code sec_415 of the code provides that the term participant's_compensation shall include any elective_deferral as defined in sec_402 of the code accordingly the amount of any elective_deferral is included in the determination of the compensation_otherwise_paid_or_accrued during the taxable_year for purposes of applying the limitation prescribed by sec_404 of the code that is the effect of sec_404 of the code is to determine the amount of the compensation-based limitation of sec_404 of the code without regard to the existence or absence of elective_deferrals this is consistent with the effect of sec_404 of the code as described earlier in this ruling sec_1_404_a_-9 of the regulations provides that the limitation under sec_404 of the code shall be based on the compensation_otherwise_paid_or_accrued by an employer during the taxable_year to employees who are beneficiaries of the trust funds accumulated under the plan sec_1_404_a_-9 of the regulations further provides that where contributions are paid to two or more profit- sharing or stock bonus trusts satisfying the conditions for deductions under sec_404 of the code such trusts are considered as a single trust in applying the limitation of sec_404 of the code sec_1_404_a_-9 of the regulations illustrates the application of the limit under sec_404 of the code revrul_65_295 1965_2_cb_148 provides that in the case of a terminating employee who does not participate in the allocation of the employer contributions to the trust of a profit-sharing_plan for the taxable_year in which such termination occurs the compensation paid to such terminating employee in such taxable_year may not be included in the total compensation paid_or_accrued during the taxable_year for the purpose of determining the deduction limitation provided in sec_404 of the code in reaching that conclusion the revrul_65_295 references the illustration contained in sec_1_404_a_-9 of the regulations which states that the compensation against which the limitation applies is compensation_otherwise_paid_or_accrued during the year to the employees who are beneficiaries of trust funds accumulated under the plan in the year therefore the term all employees as used in sec_404 of the code refers to those employees who participate in the allocation of the employer's contribution to the plan in the year for which such contribution is made in general as prescribed by sec_413 of the code sec_413 of the code provides rules applicable notwithstanding any other provision of the code to a plan maintained pursuant to a collective-bargaining agreement between employee_representatives and one or more employers for plans for which sec_413 of the code is applicable sec_413 of the code provides that each applicable limitation provided by sec_404 of the code shall be determined as if all participants in the plan were employed by a single employer sec_413 of the code further provides that amounts contributed to or under the plan by each employer who is a party to the collective-bargaining agreement for the portion of the employer's taxable_year which is included within a given plan_year shall be considered not to exceed an applicable limitation under sec_404 of the code if the anticipated contributions for such plan_year determined on the basis prescribed by sec_413 of the code do not exceed such limitation contributions made by member companies to each of the two plans are employer contributions for purposes of sec_404 of the code if an employer makes contributions to both defined contribution plans plan o and plan p then the plans are considered a single trust under sec_404 of the code for purposes of applying the deduction limits of a of the code with respect to the contributions made by the employer the compensation-based deduction limitation under sec_404 of the code incorporates two main elements the amount of the contributions paid to the profit-sharing or stock_bonus_plan within or with the taxable_year and the compensation_otherwise_paid_or_accrued during the taxable_year with respect to the beneficiaries taken into account under sec_404 of the code elective_deferrals as defined in sec_402 of the code are not taken into account in applying the limitations of sec_404 of the code to other contributions an elective_deferral under a qualified_cash_or_deferred_arrangement under sec_401 of the code would be taken into account in violation of sec_404 of the code if eligibility to make such an elective contribution is taken into account in determining either of the two main elements described in the preceding paragraph therefore the elective_deferrals are to be disregarded in determining which employees are beneficiaries under the plan for purpose of applying the limit on deductible contributions under sec_404 of the code suggestions by your authorized representative that the beneficiaries under the trust for purposes of sec_404 of the code should be determined using the rules of sec_410 of the code were considered however in contrast with sec_404 of the code which sets forth rules based on employees who are beneficiaries under a plan for purposes of applying the limits on deductible contributions sec_410 of the code prescribes rules for employees who are benefitting under a plan for purposes of the nondiscriminatory coverage requirements sec_410 of the code provides that for purposes of sub sec_410 of the code in the case of contributions which are subject_to sec_401 or sec_401 employees who are eligible to contribute or elect to have contributions made on their behalf shall be treated as benefiting under the plan sec_410 of the code provides that the secretary of treasury shall prescribe regulations necessary or appropriate to carry out the purposes of sub sec_410 of the code in the context of that regulatory authority sec_1_410_b_-3 of the regulations provides that an employee is treated as benefiting under a sec_401 plan for a plan_year if and only if the employee is an eligible_employee under the plan for the plan_year this special rule may be explicitly referenced by other qualification provisions that relate to or reflect the coverage requirement of sec_410 of the code however the presence of such explicit references relying on the special rule_of sec_410 of the code does not thereby provide a broad basis for expansion of the scope of that special rule beyond the scope indicated in the leading phrase of sec_410 of the code that is absent an explicit reference the scope of the special rule_of sec_410 of the code should be considered to be restricted to sub sec_410 of the code in any event an employee who is treated as benefitting under a sec_401 plan for a plan_year but who is not eligible for any employer contributions other than elective_deferrals would not be considered a beneficiary of the trust for purposes of sec_404 since sec_404 of the code requires the limits on deductible contributions to be applied without regard to the existence or absence of elective_deferrals as discussed earlier in this ruling accordingly the deductible limit under sec_404 of the code with respect to the plans is determined based on compensation paid_or_accrued during the taxable_year to all employees who are beneficiaries under one or both of the plans during the taxable_year treating all employers who contribute to the plan as a single employer under sec_413 of the code but taking into account only those employees who have allocations other than elective_deferrals the amounts contributed to or under the plans during the taxable_year by any employer who is a party to the collective-bargaining agreement will not exceed the applicable limitation under sec_404 of the code if the aggregate of all employer contributions other than elective_deferrals to the plans for the taxable_year as determined on the basis of treatment as a single employer under sec_413 of the code does not exceed such limitation conclusions the limits imposed under sec_415 of the code with respect to a participant under plan o do not take into account annual_additions to the same individual’s account under plan p and vice versa in this regard it does not matter whether the annual_additions under both plans are attributable to contributions made by the same employer the limit on deductible contributions under sec_404 of the code is applied aggregating the compensation of the employees who are beneficiaries under plan o and plan p as if all such employees were employed by a single employer under sec_413 of the code taking into account only those employees who have allocations other than elective_deferrals if the aggregate of all contributions other than elective_deferrals made by the all employers for the taxable_year does not exceed the limit determined on such basis then the contributions made by any and each employer during the taxable_year satisfy the deduction limit under sec_404 of the code for the taxable_year without regard to whether or not such contributions would have exceeded the deduction limit determined on the basis of each separate employer this ruling addresses only the issues outlined above and does not address any other issues that may arise under the internal_revenue_code this ruling is directed only to the taxpayer that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited by others as precedent a copy of this letter is being furnished to your authorized representative pursuant to a power_of_attorney form on file if you have any questions on this ruling letter please contact sincerely david m ziegler manager employee_plans actuarial group
